IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

WELLINGTON DICKENS, III,
Plaintiff,
1:18CV5

V.

DURHAM COUNTY,

ee ee ee

Defendant.

ORDER AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

This matter comes before the Court on a Complaint and Application for Leave to Proceed
In Forma Pauperis filed by Plaintiff Wellington Dickens, III. For the reasons set out below, this
action should be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).
“The federal in forma pauperis statute, first enacted in 1892 [and now codified at 28 LS.
§ 1915], is intended to guarantee that no citizen shall be denied access to the courts ‘solely because
his poverty makes it impossible for him to pay or secure the costs.”” Nasim v. Warden, Md. House
of Correction, 64 F.3d 951, 953 (4th Cir. 1995) (quoting Adkins v. E.]. DuPont de Nemours & Co.,
335 U.S. 331, 342 (1948)). “Dispensing with filing fees, however, [is] not without its problems.
Parties proceeding under the statute d[o] not face the same financial constraints as ordinary litigants.
In particular, litigants suing in forma pauperis d[{o] not need to balance the prospects of successfully
obtaining relief against the administrative costs of bringing suit.” Nagy v. Federal Med. Ctr. Butner,
376 F.3d 252, 255 (4th Cir. 2004).
To address this concern, the in forma pauperis statute provides that “the court shall dismiss

the case at any time if the court determines that —.. . (B) the action or appeal — (@ is frivolous or

Case 1:18-cv-00005-WO-JEP Document5 Filed 06/14/19 Page 1 of 6
malicious; (ii) fails to state a claim on which relief may be granted; or (iit) seeks monetary relief
against a defendant who is immune from such relief.” 28 U.S.C. § 1915(€)(2).

As to the first of these grounds for dismissal, the United States Supreme Court has explained
that “a complaint, containing as it does both factual allegations and legal conclusions, is frivolous
where it lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 US. 319, 325
(1989). “The word ‘frivolous’ is inherently elastic and not susceptible to categorical definition. . ..
The term’s capaciousness directs lower courts to conduct a flexible analysis, in light of the totality
of the circumstances, of all factors beating upon the frivolity of a claim.” Nagy, 376 F.3d at 256-
57 (internal quotations omitted).

As to the second grounds for dismissal, a plaintiff “fails to state a claim on which relief may
be granted,” 28 U.S.C. § 1915(e)(2)(B)(ii), when the complaint does not “contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (emphasis added) (internal citations omitted) (quoting Bell Atlantic Corp.
v. Twombly, 550 U.S. 544, 570 (2007)). This standard “demands mote than an unadorned, the-

>

defendant-unlawfully-harmed-me accusation.” Id. In other words, “the tenet that a court must
accept as ttue all of the allegations contained in a complaint is inapplicable to legal conclusions.
Threadbate recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.” Id.! In addition, the Court may anticipate affirmative defenses which are clear on

the face of the complaint. Todd v. Baskerville, 712 F.2d 70 (4th Cir. 1983).

 

1 Although the Supreme Court has reiterated that “[a] document filed pro se is to be liberally construed and a pro se
complaint, however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by
lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal citations and quotation marks omitted), the United States
Court of Appeals for the Fourth Circuit has “not read Erickson to undermine Twombly’s requirement that a pleading
contain more than labels and conclusions,” Giatratano v. Johnson, 521 F.3d 298, 304 n.5 (4th Cir. 2008) (internal
quotation marks omitted) (applying Twombly standard in dismissing pro se complaint).

 

Case 1:18-cv-00005-WO-JEP Document5 Filed 06/14/19 Page 2 of 6
The third ground for dismissal under 28 U.S.C. § 1915(e)(2)(B) generally applies to situations
in which doctrines established by the United States Constitution or at common law immunize
governments and/or government personnel from liability for monetary damages. See, e.g.,
Pennhutst State Sch. & Hosp. v. Halderman, 465 U.S. 89 (1984) (discussing sovereign immunity of
states and state officials under Eleventh Amendment); Pierson vy. Ray, 386 U.S. 547 (1967)
(desctibing interrelationship between 42 U.S.C. § 1983 and common-law immunity doctrines, such
as judicial, legislative, and prosecutorial immunity).

In this case, Plaintiff asserts various claims against Durham County, North Carolina
(“Defendant”), based upon a contention that in 2009 he went to the Department of Public Health
to sign an Affidavit of Parentage, and that a County employee provided the Affidavit of Parentage
to him to sign but failed to inform him of his rights under federal and state law. Plaintiff contends
that he signed the Affidavit of Parentage and then later suffered damages as a result of the child
support obligations that flowed from acknowledging paternity. Plaintiff requests compensatory
and punitive damages for violations of his rights secured under federal and state law, an order closing
a state case, and an order rescinding his signature on the Affidavit.

The extent that Plaintiffs claims can be construed as a challenge to state child support
obligations under the guise of a claim for damages, the Court notes that federal courts are courts of
limited jurisdiction and generally abstain from hearing child custody and child support matters under
the domestic relations exception to federal court jurisdiction. Cantor v. Cohen, 442 F.3d 196, 202
(4th Cir. 2006); Cole v. Cole, 633 F.2d 1083, 1088 (4th Cir. 1988); Griessel v. Mobley, 554 F. Supp.
2d 597, 602 (M.D.N.C. May 7, 2008) (dismissing child custody and support claims under the
domestic relations exception to federal court jurisdiction set out in Ankenbrandt v. Richards, 504

USS. 689 (1992)); Johnson v. Byrd, No. 1:16CV1052, 2016 WL 6839410, at *9-10 (M.D.N.C. Nov.

Case 1:18-cv-00005-WO-JEP Document5 Filed 06/14/19 Page 3 of 6
21, 2016) appeal dismissed, 693 Fed. App’x 219 (4th Cir. 2017)(per curiam) (recognizing the
domestic relations exception doctrine applies in cases premised on federal question jurisdiction).

In addition, the Court notes that Plaintiff requests an order “closing” a state proceeding he
identifies as “IV-D case number 5883537.” However, to the extent that there are on-going state
proceedings or appeals that may impact Plaintiffs support obligations, this Court should abstain
from exercising its jurisdiction pursuant to Younger v. Harris, 401 U.S. 37 (1971). The Younger
abstention doctrine provides that federal court abstention is proper when: (1) there is an on-going
state court proceeding; (2) the proceeding implicates important state interests; and (3) the plaintiff
has an adequate opportunity to present the federal claims in the state proceeding. See Wise v.
Mecklenburg Cty. Dep’t of Soc. Servs., No. 3:14-CV-71, 2014 WL 1091700 (W.D.N.C. Mar. 18,
2014) (dismissing claims on child custody matters under Younger); C.C.S. v. Child Protective Servs.
of Orange County, No. 1:11CV81, 2011 WL 1325125, (M.D.N.C. Apr. 7, 2011) (recommending
dismissal of PlaintifPs child custody and visitation claims under Younger). Plaintiff may appeal to
higher state courts and eventually to the United States Supreme Court to the extent that he believes
that his tights are being violated by the lower North Carolina state courts.

Moreover, to the extent state proceedings have concluded and Plaintiff is asking this Court
to “exercise appellate jurisdiction” over a state court judgment, the Rooker-Feldman doctrine bars
lower federal courts from sitting in direct review of state court decisions. ‘Thana v. Bd. of License
Comm’rs for Charles County, Md., 827 F.3d 314, 321 (4th Cir. 2016) Gnternal quotation marks
omitted); see District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482-84 (1983). Thus,
to the extent that Plaintiff is attempting to appeal or obtain review of the state court decisions, such
state court judgments ate not subject to review in this Court. See Feldman, 460 U.S. 462 (1983);

Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); Brigoman v. Virginia Dep’t of Soc. Servs., 526 F.

Case 1:18-cv-00005-WO-JEP Document5 Filed 06/14/19 Page 4 of 6
Supp. 2d 590, 600-01 (W.D. Va. 2007) (claim seeking court review of state court child support order
batred by Rooker-Feldman doctrine).

The Court notes that Plaintiff references federal law requiting states to adopt laws and
ptocedures for the voluntaty acknowledgment of paternity and for the collection of child support
obligations. However, Plaintiff does not identify any private cause of action under these provisions.
Plaintiff also alleges claims based upon his arrest and imprisonment in connection with delinquent
child support obligations. However, such claims that would necessarily imply the invalidity of his
conviction or sentence are not cognizable under § 1983 unless Plaintiff “‘demonstrate[s] that the
conviction ot sentence already has been invalidated.”” Young vy. Nickols, 413 F.3d 416, 418-19
(4th Cir. 2005) (quoting Heck v. Humphrey, 512 U.S. 477, 487 (1994)). Moreover, Plaintiffs
constitutional challenges to the state child support system are without basis. See Earl of the Family
Cox v. Saint Mary’s County Dep’t of Soc. Servs., No. TDC-16-1420, 2016 WL 3208945, at *1-2 (D.
Md. Jun. 7, 2016) (disparate support obligations for non-custodial parent do not violate the Equal
Protection Clause of the Foutteenth Amendment, and a claim of a violation of religious beliefs or a
challenge regarding use of a Social Security Number do not articulate a cognizable constitutional
violation); Kramet v. Virginia State Court System, No. 6:13-cv-007, 2013 WL 373573, at *3 (W.D.
Va. Jan. 20, 2013) (summarily rejecting plaintiff's claim that child support obligations implicate rights

under the Thirteenth Amendment); see also United States v. Johnson, 114 F.3d 476,480 (4th Cit.

 

1997) (upholding a federal law criminalizing the non-payment of child support as a constitutional
exetcise of Congtess’s authority under the commerce clause). Plaintiff has failed to state any federal
claim, and to the extent Plaintiff may intend to bring a state law claim, Plaintiff has failed to establish
a basis for federal subject matter jurisdiction, and any such state law claim should be brought in state

coutt.

Case 1:18-cv-00005-WO-JEP Document5 Filed 06/14/19 Page 5 of 6
Plaintiff's request to ptoceed én forma pauperis shall be granted for the sole purpose of entering
this Order and Recommendation.

IT IS THEREFORE ORDERED that in forma pauperis status be granted for the sole purpose
of entering this Order and Recommendation.

IT IS RECOMMENDED that this action be dismissed without prejudice pursuant to 28
U.S.C. § 1915(e)(2)(B).

This, the 14t day of June, 2019.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

Case 1:18-cv-00005-WO-JEP Document5 Filed 06/14/19 Page 6 of 6
